Title: To George Washington from Burgess Ball, 1 July 1796
From: Ball, Burgess
To: Washington, George


        
          Dear sir,
          Big Spring [Va.] 1st of July 96
        
        A neighbour of mine having lately made an Excursion over the Mountains, was at the House of Mr Fairfax who formerly lived with you, and from whom the enclos’d Letters came to my Hands, requesting I wou’d forward them to you.
        We are now in Harvest, and hope to finish tomorrow, our wheat at least; never was there better Weather for the purpose of saving Grain, but the rains some time ago were so excessive, our latter wheat, particularly, is much injured by the Rott & Rust; ’tho upon the whole, I expect our Crops will be generally (in these parts) very good, as the Early wheat has been much dispers’d.
        I receiv’d the Clover Seed you was so obliging as to procure for me, and I also purchased in Alexandria two Bushells more, but, from the dry Spell in which I sow’d, I fear very little is standing. We propose staying at Home this Summer, and tryg a Cold Bath of our own, and shou’d you be making a Trip up the Potomak, we shall hope to have the pleasure of seeing you at our Cottage, and any friends you may have with you. Fanny joins in best respects to Mrs Washington & yourself, and I am Dear sir with real Esteem Yr mo. obt st
        
          B. Ball
        
      